DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in reply to the applicant’s submission dated 10/15/2021. Claim13 has been amended. Claims 14 and 16 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et. al. (US 20170050469) in view of JP05047404 hereinafter JP’404 optionally in view of JP 2001206012, hereinafter JP’012 and/or Shima (US 20110000594).
Regarding Claim 13, Hashimoto discloses a tire, having an axis of rotation and a median plane CP perpendicular to the axis of rotation (Figure 1 showing the median plane CP) , comprising: a crown reinforcement (Figure 1-2 [0015], reinforcement layer-12); a tread radially on the outside of the crown reinforcement, the tread extending axially between two shoulders (Figure 1-2,[0015], tread-13), the tread comprising a contact face intended to come into contact with a roadway when the tire is being driven on, the tread having furrows oriented substantially circumferentially (Figure 1-2, furrows-17), and the tread being made up of at least one rubber compound of stiffness M (Figure 1-2, [0015], cap layer-16  is made of certain modulus/stiffness shown in Table 1); and a sub-layer disposed radially on the outside of the crown reinforcement and radially on the inside of the tread, wherein, at least on one side axially with respect to the median plane CP (Figure 1-2, [0015], sub layer/inner base layer-15), and a covering layer (Figure 1-2, outer base layer-16) wherein the covering layer being made up of a rubber compound of stiffness C (Table-1)  disposed on top of the sub layer/inner base layer, however Hashimoto did not disclose two inner base layers radially i.e. the first base layer and the second base layer on the inside of the tread and axially at least in portions situated between the median plane CP and the shoulder end.
JP’404 discloses a first base layer disposed radially on the crown reinforcement and axially between the median plane CP and a transition edge (Figure 1, base layer-4), the transition edge being situated axially between the median plane CP and a shoulder (Figure 1, median plane/shoulder-5), discloses and the first base layer being made up of a rubber compound of stiffness A (translated pages 2-4, base layer -4 is made of modulus 8.32MPa), a second base layer disposed radially on the crown reinforcement and axially between the 51845811-vtransition edge and a shoulder end, the second base layer being made up of a rubber compound of stiffness B,  wherein stiffness B is less than stiffness A (translated pages 2-4, base layer-5 is made of modulus 5.32 MPa, stiffness of the central region is more than the stiffness of the shoulder region). Further Hashimoto disclose that stiffness C of the outer base layer/covering layer (Table 1, Hashimoto), and stiffness C is greater than stiffness M i.e. the stiffness of the cap layer-16 (Table1, Hashimoto).
It would be obvious for one ordinary skilled in the art to modify Hashimoto inner base layer with that of JP’404 for the purpose of improving durability in bad running conditions (JP’404 translated, page 2).
Further Hashimoto discloses that the covering layer-18 is formed by several portions that are separated axially, the covering layer being interrupted partially under the furrows-17a (Figure 1). The claim did not require the covering layer being interrupted fully under the furrows, however in view of Shima, Figure 2 discloses that covering layer-10,  being interrupted fully under the furrows-8 and JP’012 also discloses that the covering layer- B1 being interrupted under the furrows-13 (Figure 3).
It would be obvious for one ordinary skilled in the art to modify Hashimoto’s covering layer with that of Shima/JP’012 for the purpose of rolling resistance and better steering stability ([0036]-[0038], Shima).
Further, regarding the amended limitation JP’404 discloses the first base layer being made up of a rubber compound of stiffness A (translated pages 2-4, base layer -4 is made of modulus 8.32MPa, from E* =3G*, G*= 2.77MPa), a second base layer disposed (translated pages 2-4, base layer-5 is made of modulus 5.32 MPa, therefore G*= 1.77 MPa), both values are close to the claim limitation, with difference being around 1 MPa. However, Hasimoto discloses that the first layer/inner layer would have E~7 MPa and tan delta ~0.1, (Table 1). From the equation E* = sqrt [(E’)^2 +(tan delta*E”)^2] , the value of E*~7MPA, therefore G*= 2.33 MPa, if we account for difference in the value of two layers from JP’404 i.e. 1 MPa, then outer layer would be 1.33 MPa, which meets the claim limitation for both layers as recited.

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et. al. (US 20170050469) in view of JP05047404 hereinafter JP’404 JP 2001206012, hereinafter JP’012 and/or Shima (US 20110000594) further in view of Sandstrom (US 20120285590).

Regarding Claim 15, the combination of Claim 13 didn’t disclose that Tg value of the first base layer is less than 0.2.  In the same field of endeavor pertaining to the tire art, Sandstrom discloses Tg conditions of 15% strain 25-degC and 10Hz for the first base layer/central zone is in the range of 0.05 to 0.15 ([0041]). However Sandstrom did not disclose the shear strain to be 10% and temperature measured at 23-degC. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). In the prior art used here the strain is at 15% and the temperature at 25-degC, which is close to the claim limitation.
Regarding Claim 18, the combination of Claim 13 didn’t disclose that Tg value of the second  base layer is less than 0.3.  In the same field of endeavor pertaining to the tire art, Sandstrom discloses Tg conditions of 15% strain 25-degC and 10Hz for the second base layer/shoulder zone is in the range of 0.05 to 0.2 ([0040]). However Sandstrom did not disclose the shear strain to be 10% and temperature measured at 23-degC . A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). In the prior art used here the .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Hashimoto et. al. (US 20170050469) in view of JP05047404 hereinafter JP’404 optionally in view of JP 2001206012, hereinafter JP’012 and/or Shima (US 20110000594) as applied in Claim 13,  as evidenced by DOW white paper, hereinafter DOW.
Regarding Claim 17, the combination of Claim 13 discloses calculated dynamic modulus G*, second layer/shoulder zone is around 1.5 MPa but fails to disclose that G* is less than 0.5. As evident by DOW hardness and Young modulus is has a relation and E~3G*. After calculating E ~0.3 ~ G* =0.1 MPa which meets the claim limitation.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Hashimoto et. al. (US 20170050469) in view of JP05047404 hereinafter JP’404 optionally in view of JP 2001206012, hereinafter JP’012 and/or Shima (US 20110000594) as applied in Claim 13, as evident by Fukuda et. al. (US 20150239296).
Regarding Claim 19, Hashimoto discloses E’ for the covering layer 30 Mpa (Table 1). In polymer physics, the following  equation establishes relation between E’ and E*:
 E* = sqrt [(E’)^2 +(tan delta*E”)^2] (1), where E’ =30 and tan delta =0.4 (for outer base/covering layer, Table 1)
E* =32.3 MPa derived from the above equation (1). As evidenced by Fukuda [0018], E*~ 2G* (1+v) where v=0.5 [poisson’s ratio] G* ~ 10.8 MPa. The value of G* is higher than 7 MPa meets the claim invention.
Regarding Claim 20, Hashimoto discloses G* for the covering layer around 10 MPa as explained above but did not disclose that the G* covering layer is greater than 12 MPa. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the G*, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to for the purpose of improved tread surface performance.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
Regarding Claim 21, the combination of Claim 13 didn’t disclose that Tg value of the second  base layer is less than 0.3.  In the same field of endeavor pertaining to the tire art,Sandstrom discloses Tg conditions of 15% strain 25-degC and 10Hz for the second base layer/shoulder zone is in the range of 0.05 to 0.2 ([0040]). However Sandstrom did not disclose the shear strain to be 10% and temperature measured at 23-degC . A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). In the prior art used here the strain is at 15% and the temperature at 25-degC, which is close to the claim limitation. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over as Hashimoto et. al. (US 20170050469) in view of JP05047404 hereinafter JP’404 JP 2001206012, hereinafter JP’012 and/or Shima (US 20110000594) applied above to Claim 13, further in view of Perrin (US 20180117972).
Regarding Claim 24, the combination of Claim 13 discloses furrows/grooves are arranged circumferentially (Figure 1, Hashimoto) but failed to disclose that the covering layer, axially next to some tread blocks, is extended radially 22098536-vi6outwards by at least one reinforcing element. In the same filed of endeavor pertaining to the art of tire with capped tread layer, Perrin discloses that the tread-80 has reinforcement elements (Figure 8, reinforcement elements-104,106,108). Further regarding the limitation reinforcing element extending radially from the radially outer surface of the covering layer toward the outside of the tread to a radial height greater than 75% of the radial thickness of the tread ([0011],[0067], the radial height could reach the contact face i.e. the height is greater than 75% of the thickness  of the tread also shown in Figure 8), the reinforcing element having a variable axial width, from a maximum value less than 50% of the axial width of the tread block (Figure 8, showing that the base of the reinforcing elements have maximum width which is less than the half of maximum width of the tread blocks), the axial width decreasing radially upwardly (Figure 7, [0011]).
It would be obvious for one ordinary skilled in the art to combine Sandstrom teaching with that of the teachings of reinforcing elements of Perrin for the purpose of improving the grip of the tire on wet ground/dry ground ([0015]-[0016], Perrin).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741           

/MARC C HOWELL/Primary Examiner, Art Unit 1774